Name: Council Regulation (EC) No 2079/98 of 24 September 1998 amending Regulation (EC) No 2334/97 imposing a definitive anti-dumping duty on certain imports of flat pallets of wood originating in the Republic of Poland and collecting definitively the provisional duty imposed
 Type: Regulation
 Subject Matter: trade;  Europe;  wood industry;  international trade;  competition
 Date Published: nan

 EN Official Journal of the European Communities1. 10. 98 L 266/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2079/98 of 24 September 1998 amending Regulation (EC) No 2334/97 imposing a definitive anti-dumping duty on certain imports of flat pallets of wood originating in the Republic of Poland and collecting definitively the provisional duty imposed THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), and in particular Article 9(4) thereof, Having regard to Regulation (EC) No 2334/97 (2), and in particular Article 4(1) and (2) thereof, Having regard to the proposal submitted by the Commis- sion after consulting the Advisory Committee, Whereas: A. PREVIOUS PROCEDURE (1) The Council, by Regulation (EC) No 2334/97, imposed definitive anti-dumping duties on certain imports of flat pallets of wood falling within CN code ex 4415 20 20 originating in the Republic of Poland and accepted undertakings offered from certain producers in connection with these imports. Sampling was applied to Polish producers/export- ers and individual duties ranging from 4,0 % to 10,6 % were imposed on the companies in the sample, while other cooperating companies not included in the sample received a weighted average duty of 6,3 %. A duty of 10,6 % was imposed on companies which either did not make themselves known or did not cooperate in the investigation. The producers from which undertakings were accepted were exempted from anti-dumping duties with regard to imports of one specific pallet type, the EUR-pallet, which is the only pallet type covered by the undertakings. (2) Article 4(1) of Regulation (EC) No 2334/97 stipu- lates that any party which provides sufficient evidence to the Commission that: Ã¯ £ § it did not export to the Community or produce wooden pallets described in Article 1(1) of that Regulation during the investigation period, Ã¯ £ § it is not related to any of the producers or exporters in Poland which are subject to the anti-dumping duties imposed by that Regula- tion, Ã¯ £ § it has actually exported to the Community the goods concerned after the investigation period, or it has entered into an irrevocable contractual obligation to export a significant quantity to the Community; then that Regulation can be amended by granting that party the duty rate applicable to cooperating producers which were not in the sample, i.e. 6,3 %. Article 4(2) of Regulation (EC) No 2334/97 provided that any party which met the criteria set out in Article 4(1) thereof can also be exempted from the payment of the anti-dumping duty if an undertaking with regard to the so-called EUR- pallet had been accepted from such party. B. NEW EXPORTERS REQUEST (3) Eighteen new Polish exporting producers having requested the same treatment as the companies which cooperated in the original investigation but were not included in the sample, have provided, on request, evidence showing that they meet the requirements set out in Article 4(1) of Regulation (EC) No 2334/97. The evidence provided by these (1) OJ L 56, 6. 3. 1996, p. 1, Regulation as last amended by Regulation (EC) No 905/98 (OJ L 128, 30. 4. 1998, p. 18). (2) OJ L 324, 27. 11. 1997, p. 1. EN Official Journal of the European Communities 1. 10. 98L 266/2 applicant companies is considered sufficient to allow Regulation (EC) No 2334/97 to be amended by adding these eighteen exporting producers to Annex I of the said Regulation. Annex I specifies the exporting producers which are to be subject to the weighted average duty of 6,3 %. (4) Ten of the eighteen Polish exporting producers which will receive the weighted average duty of 6,3 %, have also offered undertakings with regard to the EUR-pallet which were accepted by Commission Decision 98/554/EC (1). Con- sequently, these ten companies should be added to Annex II of Regulation (EC) No 2334/97 which contains a list of companies from which the Commission has accepted undertakings with regard to imports of the EUR-pallet and to which the duty does not, therefore, apply in this respect, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 2334/97 is hereby replaced by Annex I to this Regulation. Article 2 Annex II to Regulation (EC) No 2334/97 is hereby replaced by Annex II to this Regulation. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 September 1998. For the Council The President N. MICHALEK (1) See page 82 of this Official Journal. EN Official Journal of the European Communities1. 10. 98 L 266/3 ANNEX I Manufacturer 1. Baum-Holz' Sp.zo.o., Olsztyn 2. DAST' GmbH, Poznan 3. Drew-Pol Export-Import, Wodarz Norbert, Murow 4. E. Dziurny Ã¯ £ § C. Nowak S.C., Snietnica 5. F.P.H. Tina', Katowice 6. F.P.H. Tadeusz Fischer, Maly Gleboczek 7. F.P.U.H. Rol-Mar', Adam Piatek, Klodzko 8. Z.P.H.U. Miroslaw Przybyiek, Klonowa 9. Internationale Paletten Company Sp., Lebork 10. Kross-Pol' Sp.zo.o., Kolobrzeg 11. P.P.U.H. Drewmax' Sp.zo.o. (formerly P.P.H. Drewnex'), Krakow 12. P.P.H. GKT' S.C., Majdan Mowy 13. P.P.H. Pamadex', Ligota 14. P.P.H. Unikat', Aleksandrow IV 697 15. P.P.H.U. Adapol' S.C., Wolomin 16. P.P.U.H. Alwa' Sp.zo.o., Tychowo 17. P.P.U.H. SMS' Ã¯ £ § St. Mrozowicz, Suleczyno 18. P.T.H. Mirex', Kolobrzeg 19. P.W. Peteco' Sp.zo.o., Warszawa 20. Parafia Rzymsko-Katolicka, B. Niepokalaneg Dzialalnose Gospodaroza, Nowy Sacz 21. Produkcja Palet A. Adamus', Kuznia Grabowska 22. Produkcja Skup Palet Drewnanych, Stanislaw Lachowicz, Majdan Sieniawski 170 23. Przedsiebiorstwo Amesko', Andrzej Skora, Trzebnica 24. P.H.U. Justyna', Gubin 25. P.H.U. Akropol', Krakow 26. P.H.U. Produkcyjne Lech', Lech Szwez, Zary 27. Przedsiebiorstwo Obrobki Drewna Palet-Pol' Sp.zo.o., Dabrowka WLKP 28. P.P.H. Zygmunt Skibinski, Kowal 29. P.P.H.U. AWA' Sp.zo.o., Nowy Sacz 30. Przedsiebiorstwo Wielobranzowe, Zdziolaw Milocki, Ostroda 31. Scanproduct' SA., Czarny Dunajec 32. SC Bed', Dariusz Zuk, Krasienin 33. S.U.T.R. Rol Trak', Prochowice 34. Stolarstwo Export-Import, Tadeusz Swirski, Dlugopole Zdroj 35. Torunskie Przedsiebiorstwo Przemyslu Drzewnego w Toruniu, Adam Wisniewski, Torun 36. Transdrewneks' Sp.zo.o., Grudziadz-Owczarki 37. W.Z.P.U.M. Euro-Tech', Rakszawa 38. Wytwazanie Skrzyn i Opakowan Drewnianych, Malgorzata i Ryszard Nowak, Piaszyna 39. Zaklad Produkcyjno Bohuszko, Ryszard Bohuszko, Osno 40. Z.P.H. Maw' SC., Andrzej Kulej, Lubomierz 41. Zaklad Uslugowo-Handlowy Rolmex', E. Cackowski, Lipno 42. Zaklad Wielobranzowy Produkcyjno Uslugowy, Ryszard Potoniec, Muszyna 43. Zaklad Przerobu Drewna S.C., Drawsko Pomorskie 44. Z.P.H.U. Drewex' S.C., Asnieszka Pawlaczyk, Skwierzyna 45. Z.P.H.U. Sek-Pol' Sp.zo.o., Tarnobrzeg EN Official Journal of the European Communities 1. 10. 98L 266/4 46. Euro-Mega-Plus' Sp.zo.o., Kielce 47. C.M.C.', Sp.zo.o., Andrychow 48. Wyrob, Sprzedaz, Skup Palet, Josef Kolodziejczyk, Aleksandrow IV 704 49. Firma Produkcyjno Transportowa Marian Gierka, Brodnica 50. Z.P.H.U. Drewnex' S.C., Zelazkow 45 b 51. Import-Export Elko' Sp.zo.o., Kalisz 52. P.P.H.U. Probox', Import-Export, Kalisz 53. Drewpal S.C., Stawiszyn 54. Zaman S.C., Radom 55. Marimpex', Pulawy 56. AVEN' Sp.zo.o., Kostrzyn 57. P.P.H.U. Eurex' S.C., Godynice 58. P.H. Drewex' S.C., Lebork 59. MACED Sklad Palet, J. Macionga, Miastko 60. ENKEL S.C., Pulawy 61. PAL-PACK Sp.zo.o., Wierzchowo 62. Produkcja Stolarska Posrednictwo Export-Import, W.i.T. HENSOLDT, Lebork 63. Biuro Uslugowo-Handlowe, Wieslaw Rzezniczek, Lebork 64. P.P.U.H. DREWPOL', Braszewice 65. PTN Kruklanki Sp.zo.o., Kruklanki 66. WEDAM S.C., Stezyca 67. Import-Export Jan Sibinski, Czajkow 68. Zaklad Produkcyjny Tarta', Lubsko 69. Firma Krausdrew', Cewice 70. Lidal' S.C., Miastko 71. Zaklad Przerobu Drewna Import-Export, Stanislaw Kociolek, Ladek Zdroj 72. P.P.H.U. Alk', Bierzwnik 73. Empol' S.C., Jastrzebniki 37 74. Zaklad Producji Drzewnej Nr. 1, Export-Import, Julian Bartkowski, Sanok 75. P.P.H. Drewex', Czarnkow 76. ZAP' Przedsiebiorstwo Handlowe-Uslugowe Sp.C, Wschowa 77. P.P.H.U. Opal', Zygmunt Podgorski, Bukowsko 41 78. Algepa-Pol', Sp.zo.o., Lubsko 79. P.P.H. A-Produkt' S.C., Resko 80. PPH Paletex' Sibinski Jaroslaw, Klonowa 81. Euro-Handels Sp.zo.o., Szczecin 82. Firma KIKO' S.C., Poznan 83. Enkel' Waldemar Wnuk, Pulawy 84. Sliwka Lucyna, Klodzko 85. Firma Borkowski S.C. Export-Import, Grabow n. Prosna 86. Produkcja Ã¯ £ § Skup Elementow i Palet, Stanislaw Gorecki, Czajkow 87. Prodpalet' Handel, Boleslawiec 88. Z.P.H.U. Drexport' S.C., Olecko, Osiedle Lesk 89. Bilusa' Sp.zo.o, Klodawa 90. Pawel Bilko Pablo', Klodawa 91. ZPW Gober' Sp.zo.o., Gorzow Wlkp. 92. Kisiel Malgorzata Drew-Pal', Dobra Now 93. P.W. Remag', Zlocieniec 94. PPUH PAL-POL S.C., Prabuty 95. Firma A.C.S.' S.C., Kamien 96. Zaklad Produkcji Skrzyn i Opakowan Drewnianych Szuta Marian, Kawcze EN Official Journal of the European Communities1. 10. 98 L 266/5 Manufacturer Taric additional code ANNEX II 1. Baum-Holz' Sp.zo.o., Olsztyn 8570 2. E. Dziurny  C. Nowak S.C., Snietnica 8571 3. F.P.H. Tina' S.C., Katowice 8572 4. Firma Sabelmar' S.C., Konczyce Male 8573 5. Z.P.H.U. Miroslaw Przybyiek, Klonowa 8574 6. Internationale Paletten Company Sp., Lebork 8575 7. Kross-Pol' Sp.zo.o., Kolobrzeg 8576 8. P.P.U.H. Drewmax' Sp.zo.o. (formerly P.P.H. Drewnex'), Krakow 8577 9. P.P.H. GKT' SC., Majdan Nowy 8584 10. P.P.H. Pamadex', Ligota 8585 11. P.P.H. Unikat', Aleksandrow IV 697 8586 12. P.P.H.U. Adapol' SC., Wolomin 8587 13. P.P.H.U. Alpa' Sp.zo.o., Dobrzyca 8588 14. P.P.U.H. Alwa' Sp.zo.o., Tychowo 8589 15. P.P.H.U. Palimex' Sp.zo.o., Wloszakowice 8590 16. P.P.U.H. SMS'  St. Mrozowicz, Suleczyno 8591 17. P.T.H. Mirex', Kolobrzeg 8597 18. P.W. Intur-KFS' Sp.zo.o., Inowroclaw 8662 19. P.W. Peteco' Sp.zo.o., Warszawa 8690 20. Paletex' Produkcja Palet, Roman Panasiuk, Warszawa 8691 21. Produkcja Palet A. Adamus', Kuznia Grabowska 8692 22. P.H.U. Akropol', Krakow 8713 23. P.P.H. Zygmunt Skibinski, Kowal 8693 24. Scanproduct' SA., Czarny Dunajec 8715 25. S.U.T.R. Rol Trak', Prochowice 8714 26. Transdrewneks' Sp.zo.o., Grudziadz-Owczarki 8716 27. W.Z.P.U.M. Euro-Tech', Rakszawa 8725 28. Z.P.H. Palettenwerk'  K. Kozik, Bystra Podhalanska 8726 29. Zaklad Przerobu Drewna S.C., Drawsko Pomorskie 8745 30. Z.P.H.U. Sek-Pol' Sp.zo.o., Tarnobrzeg 8526 EN Official Journal of the European Communities 1. 10. 98L 266/6 Manufacturer Taric additional code 31. Euro-Mega-Plus' Sp.zo.o., Kielce 8527 32. C.M.C.' Sp.zo.o., Krakow 8528 33. Wyrob, Sprzedaz, Skup Palet, Josef Kolodziejczyk, Aleksandrow IV 704 8529 34. Firma Produkcyjno Transportowa Marian Gierka, Brodnica 8530 35. Z.P.H.U. Drewnex' S.C., Zelazkow 45 b 8531 36. Import-Export Elko' Sp.zo.o., Kalisz 8532 37. P.P.H.U. Probox', Import-Export, Kalisz 8533 38. Drewpal S.C., Stawiszyn 8534 39. Zaman S.C., Radom 8535 40. Marimpex', Pulawy 8537 41. AVEN' Sp.zo.o., Kostrzyn 8558 42. P.P.H.U. Eurex' S.C., Godynice 8538 43. MACED Sklad Palet, J. Macionga, Miastko 8539 44. ENKEL S.C., Pulawy 8540 45. Produkcja Stolarska Posrednictwo Export-Import, W.i.T. HENSOLDT, Lebork 8541 46. P.P.U.H. DREWPOL', Braszewice 8834 47. PTN Kruklanki Sp.zo.o., Kruklanki 8556 48. WEDAM S.C., Stezyca 8557 49. Import-Export Jan Sibinski, Czajkow 8559 50. P.P.H.U. Alk', Bierzwnik 8561 51. Empol' S.C., Jastrzebniki 37 8560 52. Euro-Handels Sp.zo.o., Szczecin 8440 53. PPH Paletex' Sibinski Jarosklaw, Klonowa 8441 54. Firma KIKO' S.C., Poznan 8443 55. Enkel' Waldemar Wnuk, Pulawy 8444 56. Sliwka Lucyna, Klodzko 8445 57. Firma Borkowski S.C. Export-Import, Grabow n. Prosna 8446 58. Produkcja  Skup Elementow i Palet, Stanislaw Gorecki, Czajkow 8483 59. Bilusa' Sp.zo.o., Klodawa 8484 60. PPUH PAL-POL C.S., Prabuty 8485 61. Firma A.C.S.' S.C., Kamien 8486